Title: To Benjamin Franklin from Mary Hewson, 8[–11] April 1781
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin



Dear SirCheam April 8.[–11] 1781
So few opportunities offer to convey a letter to you that I must seize the present to acknowledge the receipt of a letter from you addrest to my mother and me last December. I cannot tell by whom it came as it was put into the post; the rest of the superscription being in an unknown hand. We shall always be happy to hear from you, therefore whenever you have leisure to give us a line do not fear putting it in the post, we shall gladly pay the pence, and if it should be opened I am sure no state matters will be revealed. Cheam in Surry is sufficient direction.
My mother has been a little indisposed lately, but is recovering; she has enjoyed her health this last year I think rather better than former ones. She accompanied me & my children into the North last summer. We went by way of Preston, where we spent three days with the Baches, who were happy to see us and talk of you, but these troubles lie heavy on their hearts. I grieve that such good people, so disposed to be chearful, should have cause to be sad. Public calamities cause private woe, and therefore I lament the folly & madness of increasing them. This year the elements have joined with the madness of the people to distress all nations. Poor Mrs Woolford, whose property you know was in Barbadoes, is now I hear, quite dependant upon the bounty of her nephew. Did you know her niece was dead? I have written to you more than once since her death, but I believe I never told you of it.
I wish I had the books now to send you for your grandson, but indeed I am ashamed to say I have not yet made the purchase. My son was much delighted with the present you destined for him, and as he seems to have more taste for reading than he had I dare say he will receive pleasure & profit when I execute your commission; my solicitude to do it in the best manner has prevented my doing it yet, for as I am to send specimens of my choice to Geneva I must be nice. If I should have a better opportunity of sending the books to Geneva than to Paris will not that do? I have no intention to escape your scrutiny, for I shall send you the titles of the books, which I apprehend is all you would read of them if they passed thro’ your hands. This method may save trouble, and may open a correspondence with my future son in Law. My daughter has learnt to dance, she can read very well, I teach her a little French, and some time hence I will treat her with a master for that, & for music; she knows the notes from my instruction. I intend her to be a very clever girl. My son Thomas, at his earnest request, went to school the 10th. of last month. His brother tells me he has got before two of the boys already, and I saw him in the train to day tho least not last. Thank God my children are all healthy, I hope they will be good, and I aspire a little at their being clever.
They gave no small pleasure you may imagine at Hexham. Mama & grandmama did strut a little when the people in the streets as they passed said they are three canny bairns.
I always do spin out my letters to you in this manner; excuse it, and consider it as a proof of the affection of your obliged friend
Mary Hewson



Wednesday Evening. [April 11]
As I knew my letter needed not to be sent till to day I have kept it open to give you an account of my mother, and I have the pleasure to tell you that she is as well as she was before this last illness. She sends her love to you, and did think of writing to you herself, but her hand shakes too much.

